Citation Nr: 1605386	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to July 1998.  He died in January 2012.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2013 rating decision in which the Philadelphia, Pennsylvania RO denied service connection for cause of the Veteran's death.  In May 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014. 

In June 2014, the appeal was transferred to the jurisdiction of the RO in St. Petersburg, Florida in order to schedule the appellant for her requested Board video conference hearing.

In her notice of disagreement, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in a February 2015 letter, the appellant's representative waived any prior hearing requests and requested that the case be certified to the Board as soon as possible.  Likewise, in her April 2014 substantive appeal, the appellant also requested a Board video conference hearing before a Veterans Law Judge.  However, in correspondence received in September 2015, the appellant also cancelled this hearing request.  
    
In December 2015, the appellant's motion to advance this appeal on the Board's docket was granted, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board notes that, while the appellant previously was represented by the American Legion and AMVETS, in December 2013, the appellant granted a power-of-attorney in favor of Brian D. Hill, a private attorney, with regard to the claim on appeal.  The appellant's current attorney has submitted written argument on her behalf.  The Board has recognized the change in representation.

In November 2015, the Veteran's representative submitted additional medical evidence directly to the Board along with a waiver of initial RO consideration of the evidence.  Nevertheless, because the appellant filed her substantive appeal after February 2, 2013, and has not specifically requested AOJ review of this evidence, waiver of this evidence is not necessary and the Board may consider this evidence in the first instance.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165, which amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, where the substantive appeal is filed on or after February 2, 2013 and unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly,  this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.   The Veteran's death certificate lists his cause of death as atrial fibrillation, coronary artery disease and acute myocardial infarction.  
 
3.  The most probative medical opinion to address the question of medical relationship between a disability of service origin and the Veteran's death found it as likely as not that the Veteran's service-connected bipolar disorder substantially contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected psychiatric disability caused and/or contributed to the disabilities that caused his death.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, , VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b) ;38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

In this case, as reflected on his death certificate, the Veteran died in January 2012 from atrial fibrillation, coronary artery disease and acute myocardial infarction.  At the time of his death, service connection was in effect for bipolar disorder, calcification of the upper left tibia, hearing loss of the right ear, hemorrhoids and ureteral calculus.  

In her statements of record, the appellant has argued that the Veteran's service-connected psychiatric disability caused or aggravated his heart disorder which caused the Veteran's death.  Specifically, she has asserted that the medications that the Veteran took to treat his service-connected psychiatric disorder caused his heart disorder.  In support of her claim, the appellant has submitted internet research articles indicating a general relationship between lithium and Depakote and heart symptoms and/or disorders.  

Service treatment records are silent with respect to any complaints, symptoms or diagnoses pertaining to the heart.  An October 1997 Report of Medical Board showed that the Veteran was diagnosed with bipolar disorder, type II and he was referred for Physical Evaluation Board.  Based on the Physical Evaluation Board, he was placed on the Temporary Duty Retirement List, effective July 15, 1998.  In November 2003, he was permanently retired from active service.  

Post service, in February 2001, the Veteran presented to the emergency room at the Naval Hospital in Jacksonville, Florida with a three-hour history of substernal chest pain.  The diagnoses were non-q wave myocardial infarction and upper gastrointestinal bleed.  In June 2003, the Veteran underwent a left heart catheterization, coronary, and left ventricular angiography.  Follow up VA treatment records dated in October 2005 showed that his cardiac condition was stable.  

Post-service private and VA treatment records continue to show treatment for the Veteran's bipolar disorder, including being prescribed the medications Effexor, Depakote and Lithium to treat his disorder.  

A VA medical opinion to address any relationship between the Veteran's service-connected bipolar disorder and his death was obtained in February 2014.  After reviewing the claims file, the examiner determined that the Veteran's service-connected bipolar disorder did not contribute to his cause of death.  The examiner observed that the cause of the Veteran's death was recorded as atrial fibrillation, coronary artery disease, and acute myocardial infarction.  The examiner continued that the Veteran suffered from serious medical conditions that actually caused and or contributed his death.  The examiner noted that the Veteran had many high risk factors for coronary artery disease, include obesity, tobacco use, hypertension, hyperlipidemia, diabetes mellitus, type II and family history.  The examiner observed that lithium levels in September 2011 were indicative of poor medication regimen and the doctor at that time noted that the Veteran had been off lithium for several days.  The examiner also indicated that there was no objective evidence that the Veteran had lithium toxicity that could be associated with his cause of death.  The examiner reported the Veteran's lithium levels from 2009 to 2011.  The examiner also noted that lithium toxicity was associated with renal problems.  However, the Veteran's glomerular filtration rate was normal in September 2011 pointing to no kidney disease.  

However, in support of her claim, the appellant submitted a November 2015 private opinion.  The examiner acknowledged the February 2014 VA opinion, which determined that there was no relationship between the Veteran's death and his lithium use because the Veteran was not compliant with his medications.  However, the private examiner indicated that it was not possible to exactly ascertain the Veteran's compliance with his lithium as it had long been common knowledge that lithium levels in the treatment of bipolar disorder can have a very large range.  The examiner also referred to a large body of medical literature indicating an association between lithium and complications in cardiac function.  The examiner further observed that peer-reviewed literature clearly indicates that lithium can affect the sinus node which controls the communication between the atria and the ventricles.  The Veteran developed atrial fibrillation as one of his primary complaints before his demise, and this arrhythmia is associated with sinus node function.  However, atrial fibrillation was not the ultimate cause of the Veteran's demise.  Moreover, the peer-reviewed literature reveals a connection between lithium and myocardial infarction as well as ventricular arrhythmias.  The medical record is very clear in indicating that the Veteran died of a myocardial infarction, and there were associated cardiac arrhythmias.  Based on his training and experience and his review of the medical records of the Veteran, the examiner opined that was at least as likely as not that the Veteran's use of Lithium was a substantial contributing cause of his death.  Furthermore, as the hospital did not obtain a lithium level at the time of his demise, there is nothing else in the record to-suggest that the Veteran was not taking his lithium, and the appellant, who was his primary caretaker, clearly indicated his compliance with treatment.

The examiner continued that there was also a plethora of articles directly supporting a causal relationship between bipolar affective disorder and coronary artery disease, which he summarized.  The examiner noted that development of metabolic syndrome in bipolar disorder is so significant that there have been multiple articles- articulating the severity of this issue.  The examiner provide that the demise of the Veteran was clearly due to a myocardial infarction as a result of coronary artery
disease with atrial fibrillation being a symptom of the acute damage to the heart.   However, in the Veteran's case, his myocardial infarction was both directly and indirectly associated with his mental illness as the literature, which was quoted by the examiner, clearly shows the relation of bipolar disorder to coronary artery
disease.  The medical record of the Veteran supports every characteristic of bipolar affective disorder, the metabolic syndrome, and coronary artery disease all leading to his demise with myocardial infarction being the end result.  The culmination of all of these circumstances came together on the day of his death and is directly attributable to the Veteran's service-connected mental disorder.  The examiner concluded that the Veteran died of a myocardial infarction secondary to coronary artery disease.  Coronary-artery disease was the end result of his bipolar affective disorder via the metabolic syndrome with contributing factors of high levels of
tension, anxiety, depression, and possible lithium utilization.  The examiner continued that it was quite clear after doing a comprehensive review of the medical record that the Veteran's mental illness was the underlying if not immediate cause of his death.  

The Board observes that as the private physician reviewed the record, including the February 2014 VA opinion, as well as offered a detailed opinion with sufficient rationale, the Board finds this opinion to be adequate and of great probative value. 
 
The Board recognizes that the February 2014 VA opinion found that the Veteran's lithium use did not contribute to the Veteran's death.  However, significantly, as observed by the November 2015 private examiner, the Veteran's lithium level was not taken at the time of his death.  In turn, it is not clear from the record that the Veteran was not compliant with his medications as asserted by the VA examiner.  Moreover, the appellant has asserted that as the Veteran's primary caregiver, she ensured that he took his medications.  Further, in contrast to the private examiner, the VA examiner did not rely upon or even address the medical literature showing a relationship between lithium and cardiac problems.  Importantly, the VA opinion also did not address whether the Veteran's bipolar disorder directly caused (via metabolic syndrome) his coronary artery disease, which lead to the Veteran's death as determined by the November 2015 private examiner.  Given these deficiencies in the February 2014 private opinion, the Board finds that the November 2015 private opinion has more probative value.  

In sum, the most probative opinion to address the question of medical relationship between a disability of service origin and the Veteran's death found it as likely as not that the Veteran's service-connected bipolar disorder substantially contributed to his death.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, in light of the evidence discussed above, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met. 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


